 

Exhibit 10.13

 

MODULAR MEDICAL, INC.

BOARD OF DIRECTORS

SERVICE AGREEMENT

 

This Board of Directors Service Agreement (“Agreement”) is executed and entered
into effective as of December 31, 2019, by and between Modular Medical, Inc., a
Nevada corporation, (the “Company”) and Carmen B. Volkart, an individual
(“Director”), with reference to the following facts:

 

A.           The Company has requested that Director serve on its Board of
Directors as a Non-Executive Director.

 

B.           In order to induce Director to serve on the Board, the Company has
agreed to pay Director the compensation) (the “Compensation”) set forth below
and to contractually obligate itself to indemnify Director to the fullest extent
permitted by applicable law so that Director will serve or continue to serve the
Company free from undue concern that Director will not be so indemnified; and
Director has agreed to serve on the Board in consideration of the foregoing.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Director hereby covenant and agree as follows:

 

1.     Service By Director.  Director agrees to serve as a non-executive member
of the Board of Directors of the Company (the “Board”), for the Term, and in
consideration of the Compensation and other terms and conditions of this
Agreement set forth below.  Notwithstanding the foregoing, Director may at any
time and for any reason resign from such position, subject to the provisions of
this Agreement and any contractual or other obligation imposed by operation of
law.

 

1.1      Duties.  As a member of the Board, Director shall perform the duties
commonly incident to the office and as set forth in the Company Bylaws. Director
will be expected to:

 

(i) faithfully, efficiently, competently and diligently perform Director’s
duties and exercise such powers as are appropriate to Director’s role as a
non-executive director;

 

(ii) in so far as reasonably possible, attend all meetings of the Board and of
any committees of the Board of which Director is a member;

 

(iii) promptly declare, so far as Director is aware, the nature of any interest,
whether direct or indirect, in any contract or proposed contract entered into by
any member of the Company;

 

(iv) comply with all reasonable requests, instructions and regulations made or
given by the Chairperson of the Board or the Board (or by any duly authorized
committee thereof) and give to the Chairperson or the Board such explanations,
information and assistance as the Chairperson or the Board may reasonably
require;

 

(v) advising the Company in development and implementation of its strategic
development and business plans;

 

(vi) doing all other things reasonably requested and customary for members of
the Board of Directors of a company registered under the Securities Exchange Act
of 1934, as amended, in order to advance the business and economic interests of
the Company and its shareholders;

 

(vii) act in the best interests of the Company; and

 

(viii) use commercially reasonable efforts to promote and extend the interests
and reputation of the Company, including assisting the Board in relation to
public and corporate affairs and bringing to bear for the benefit of the Board
the Director’s particular knowledge and experience.

 

As the Director is to be classified as an independent director, as defined under
Securities and Exchange Commission rules, at the time of appointment, the
Director shall promptly inform the Board of any circumstances that would likely
affect such independent status. Duties of committee members will be as set forth
in the committee charters and will include attendance of committee meetings.

 

 













1.2    Fiduciary Duty.  Director acknowledges and agrees that in Director’s
capacity as a member of the Board, Director has a fiduciary duty to the Company
and its shareholders.  Accordingly:  

 

1.2.1 Director shall not allow any other person or entity to perform any of
Director’s duties for or instead of Director.  Director shall comply with the
statutes, rules, regulations and orders of any governmental or
quasi-governmental authority, which are applicable to the Company and the
performance of Director’s duties, and Company’s rules, regulations, and
practices as they may from time-to-time be adopted or modified.

 

1.2.2 Other Activities. Director may be employed by another company, may serve
on other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director’s obligations under this
Agreement or Director’s fiduciary obligations to the Company’s shareholders. The
ownership of more than a 5% interest in an entity, by itself, shall not
constitute a violation of this duty. Director represents that Director has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, and Director agrees to use Director’s efforts to
avoid or minimize any such conflict and agrees not to enter into any agreement
or obligation that could create such a conflict without the approval of a
majority of the Board of Directors. If, at any time, Director is required to
make any disclosure or take any action that may conflict with any of the
provisions of this Agreement, Director will promptly notify the Board of such
obligation, prior to making such disclosure or taking such action.

 

1.2.3 No Conflict. Director will not engage in any activity that creates an
actual conflict of interest with Company, consistent with the Company’s conflict
of interest guidelines or this Agreement, and Director agrees to notify the
Board of Directors before engaging in any activity that could reasonably be
assumed to create a conflict of interest with Company. Notwithstanding the
provisions of Section 1.2.2 hereof, Director shall not engage in any activity
that is in direct competition with the Company or serve in any capacity
(including, but not limited to, as an employee, consultant, advisor or director)
in any company or entity that competes directly or indirectly with the Company,
as reasonably determined by a majority of Company’s disinterested board members,
without the approval of the Board of Directors.

 

2.    Term.  This Agreement shall be effective as of the date first set forth
above (the “Effective Date”) and shall continue for a period of three (3) years
thereafter (the “Initial Term”), subject to any lesser term set forth in the
Company’s Bylaws and subject to the election by the Company’s stockholders for
each of the three (3) years of such Initial Term or the death or resignation of
the Director. This Agreement will terminate automatically without the necessity
of further notice or action of any kind upon the termination date; provided,
however, that following the expiration of the Initial Term, the Director may be
elected to serve on the Board for additional one (1) year terms, subject to the
annual approval of the stockholders of the Company, and in such event it is
anticipated that this Agreement shall continue in full force and effect, with
such modifications as the parties may deem appropriate from time to time.

 

3.    Compensation.

 

3.1    Annual Stipend.  Director shall receive an annual stipend in the amount
of $10,000.00, payable in four quarterly installments of $2,500.00 each, in
advance on or before the last day of each calendar quarter throughout the Term.

 

3.2    Business Expenses Reimbursements.  During the term of this Agreement, the
Company will reimburse Director promptly for all reasonable, pre-approved
business expenses incurred by Director, whether or not deductible by Company for
income tax purposes, including without limitation, meals, travel, lodging,
entertainment, parking, business meetings, and such other business expenses
reasonably incurred by Director in the pursuit and furtherance of the Company’s
business.  Such expenses shall be reimbursed only upon presentation to the
Company of appropriate documentation substantiating such expense.

 

3.3    Equity Compensation.  As additional consideration for the performances of
the services and upon approval of the Board, Director will be granted a
Non-Qualified Option (the “Option”) to purchase up to 90,000 shares of the
Company’s common stock as a Director, at an exercise price of $2.25 per share
(the “Option Shares”). The terms and conditions of the Option shall be set forth
in a separate Notice of Grant and Stock Option Agreement (collectively the
“Stock Option Agreement”) to be provided by the Company.

2

 





3.3.1    Notwithstanding the foregoing, if this Agreement terminates prior to
full vesting of the Option Shares due to Director’s failure to be re-elected to
the Board or any reason other than (i) Director’s Removal for “Cause,” as
defined in the Stock Option Agreement, or (ii) Director’s voluntary resignation,
all unvested Option Shares shall immediately vest without further notice or
action of any kind.  In the event this Agreement terminates prior to full
vesting of the Option Shares due to Director’s removal for “Cause” as defined in
the Stock Option Agreement or (ii) Director’s voluntary resignation, all
unvested Option Shares shall immediately be cancelled, as of the effective date
of termination.

 

4.    Protection of Company Property.

 

4.1    Restriction on Use.  Director recognizes and acknowledges that Director
will have access to Confidential Information (as defined below) relating to the
business or interest of the Company or of persons with whom the Company may have
business relationships.  Except as permitted herein or as may be approved by the
Company from time to time, the Director will not during the Term of this
Agreement or at any time thereafter, use, disclose or permit to be known by any
other person or entity, any Confidential Information of the Company (except as
required by applicable law or in connection with the performance of the
Director’s duties and responsibilities hereunder).  If Director is requested or
becomes legally compelled to disclose any of the Confidential Information,
Director will give prompt notice of such request or legal compulsion to the
Company.  The Company may waive compliance with this section 4 or will provide
Director with legal counsel at no cost to Director to seek an appropriate
remedy.

 

4.2    Confidential Information Defined.  The term “Confidential Information”
means information relating to the Company’s business affairs, proprietary
technology, trade secrets, patented processes, research and development data,
know-how, market studies and forecasts, competitive analyses, pricing policies,
vendor and supplier lists, employee lists, employment agreements (other than
this Agreement), personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, or any other information relating to the Company’s business that
is not generally known to the public or to actual or potential competitors of
the Company (other than through a breach of this Agreement).  This obligation
shall continue until such Confidential Information becomes publicly available,
other than pursuant to a breach of this Section 4 by the Director, regardless of
whether the Director continues to be retained by the Company.

 

4.3    Company Materials.  It is further agreed and understood by and between
the parties to this Agreement that all “Company Materials,” which include, but
are not limited to, computers, computer software, computer disks, tapes,
printouts, source, HTML and other code, flowcharts, schematics, designs,
graphics, drawings, photographs, charts, graphs, notebooks, test data,
appraisals, customer lists, other tangible or intangible manifestation of
content, and all other documents whether printed, typewritten, handwritten,
electronic, or stored on computer disks, tapes, hard drives, or any other
tangible medium, as well as samples, prototypes, models, products and the like,
shall be the exclusive property of the Company and, upon termination of
Director’s relationship with the Company, and/or upon the request of the
Company, all Company Materials, including copies thereof, as well as all other
Company property then in the Director’s possession or control, shall be returned
to and left with the Company.

 

5.    Indemnification; Director and Officer Liability Insurance.  Concurrently
with the execution of this Agreement, Company and Director shall enter into an
Indemnification Agreement providing for the indemnification of Director by
Company on the terms and conditions set forth in the Indemnification Agreement.
The Company has an insurance policy under which the directors and officers of
the Company are insured.

 

6.   Nature of Relationship

 

6.1    Not Employee. This Agreement is not an employment agreement. With the
exception of the Option grant referenced in Section 3.3 above and any and all
benefit plans from time to time in effect for members of the Board generally, if
any, the Director is not entitled to any of the benefits that the Company
provides to its employees.

 

6.2    No Withholding. The Director shall be solely responsible for taxes and
other wage deductions incurred as a result of performing services under this
Agreement. The Company will not pay or withhold federal, state or foreign
government payroll taxes of any kind, including but not limited to FICA, FUTA
and MUTA, with respect to its payments to the Director.

3

 

7.    General Provisions.

 

7.1     Modification and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

7.2     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same agreement.

 

7.3     Severability.  If any provision of this Agreement (or any portion
thereof) is held by an arbitrator or court of competent jurisdiction to be
invalid, illegal or unenforceable for any reason whatever: (a) such provision
shall be limited or modified in its application to the minimum extent necessary
to avoid the invalidity, illegality or unenforceability of such provision and
such modified provision shall be reduced to a writing and signed by the parties
hereto; (b) the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and (c) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision (or portion thereof) held invalid, illegal or unenforceable.

 

7.4     Notices.  Any notice or other communication in connection with this
Agreement may be made and is deemed to be given as follows: (i) if in writing
and delivered in person or by courier, on the date when it is delivered or (ii)
if sent by certified or registered mail or the equivalent (return receipt
requested), on the date such mail is delivered, unless the date of that delivery
is not a Business Day or that communication is delivered on a Business Day but
after the close of business on such Business Day in which case such
communication shall be deemed given and effective on the first following
Business Day. Any such notice or communication given pursuant to this section
shall be addressed to the intended recipient at its address or number (which may
be changed by either party at any time) specified as follows:

 



If to Company: Modular Medical, Inc. Attention: Paul M. DiPerna, CEO 800 W.
Valley Parkway, Ste. 203 Escondido, CA 92025 paul@modular-medical.com   If to
Director:



 

7.5     Governing Law; Venue.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to conflicts
of law principles thereof.  Venue for any suit or action to enforce or interpret
this Agreement shall lie exclusively in the State and Federal courts located in
San Diego County, California.

 

7.6     Attorney Fees.  If any suit or action is instituted to enforce or
interpret this Agreement, the prevailing party shall be entitled, in addition to
the cost of disbursements otherwise allowed by law, such sum as the court or
arbitrator may adjudge reasonable attorneys’ fees in such suit or action.

 

7.7     Entire Agreement.  This Agreement and the exhibit hereto constitute the
agreement of the parties as it relates to this subject matter and does hereby
supersede all other agreements of the parties relating to the subject matter
hereof.

4

 





IN WITNESS WHEREOF, the parties hereto have executed this Board of Directors
Service Agreement as of the Effective Date.

 



COMPANY: DIRECTOR:       By: /s/ Paul M. Diperna /s/ Carmen B. Volkart   Paul M.
DiPerna, Carmen B. Volkart   Chief Executive Officer  

5